UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 September 30, 2013 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO A LTAIR N ANOTECHNOLOGIES I NC. (Exact name of registrant as specified in its charter) Delaware 1-12497 33-1084375 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification No.) 204 Edison Way Reno, Nevada 89502 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (775) 856-2500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES☒NO☐. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES☒ NO☐. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filer [ ] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): YES [ ] NO [X] As of November 12, 2013 the registrant had 11,590,067 shares of Common Stock outstanding. ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Expressed in thousands of United States Dollars, except shares) September 30, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ 3,293 $ 12,372 Restricted cash 15,515 6,245 Accounts receivable, net 1,473 1,498 Product inventories, net 5,229 7,416 Prepaid expenses and other assets, current 1,846 937 Deferred contract costs 1,831 4,532 Other assets, related party 1,791 1,754 Total current assets 30,978 34,754 Restricted cash 11,803 Property, plant and equipment, net 11,702 4,076 Property, plant and equipment, net held and not used 1,857 Patents, net 217 274 Prepaid equipment purchases 1,351 Land use right, net 22,359 13,625 Total Assets $ 66,607 $ 66,389 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Trade accounts payable $ 2,860 $ 2,599 Accrued salaries and benefits 676 632 Accrued warranty 634 418 Accrued liabilities 376 384 Deferred revenues 5,639 7,218 Warrant liabilities 120 90 Notes payable, current 11,533 6,680 Capital lease obligation 6 5 Total current liabilities 21,844 18,026 Deferred income 17,627 11,803 Capital lease obligation, less current portion 4 Total Liabilities 39,471 29,833 Commitments and Contingencies Stockholders' equity Common stock, $.001 par value, 200,000,000 shares authorized; 11,590,067 shares issued and outstanding at September 30, 2013 and December 31, 2012 12 12 Additional paid in capital 259,198 259,065 Accumulated deficit ) ) Accumulated other comprehensive income (loss) 484 ) Total stockholders' equity 27,136 36,556 Total Liabilities and Stockholders' Equity $ 66,607 $ 66,389 See notes to the consolidated financial statements. ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in thousands of United States Dollars, except shares and per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues Product sales $ 1,072 $ $ 5,958 $ 891 License fees 60 60 180 180 Total revenues 1,132 360 6,138 1,071 Cost of goods sold Product 1,206 788 6,586 2,282 Total cost of goods sold 1,206 788 6,586 2,282 Gross loss ) Operating expenses Research and development 1,079 1,423 3,124 5,046 Sales and marketing 201 499 883 2,344 General and administrative 1,908 1,837 4,843 5,010 Depreciation and amortization 444 252 1,063 771 Gain on disposal of assets 49 31 Total operating expenses 3,681 4,011 9,944 13,171 Loss from operations ) Other income (expense) Interest income, net 25 37 237 67 Change in market value of warrants ) Other income 7 (2 ) 36 (2 ) Total other income (expense), net 12 ) 243 ) Net loss $ ) $ ) $ ) $ ) Loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares - basic and diluted 11,590,067 11,590,067 11,590,067 11,590,067 See notes to the consolidated financial statements. ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Expressed in thousands of United States Dollars) (Unaudited) Three Months Ended September 30, Net loss $ ) $ ) Other comprehensive loss, net of tax: Foreign currency translation adjustment ) ) Comprehensive loss $ ) $ ) Nine Months Ended September 30, Net loss $ ) $ ) Other comprehensive loss, net of tax: Foreign currency translation adjustment 596 ) Comprehensive loss $ ) $ ) See notes to the consolidated financial statements. ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (Expressed in thousands of United States Dollars, except shares) (Unaudited) Common Stock Additional Paid In Accumulated Accumulated Other Comprehensive Shares Amount Capital Deficit Income (Loss) Total Balance, July 1, 2012 11,590,067 $ 12 $ $ ) $ ) $ 43,604 Net loss ) ) Other comprehensive loss ) ) Reduction in issuance costs from legal claims settlement 1,050 Share-based compensation 73 73 Balance, September 30, 2012 11,590,067 $ 12 $ $ ) $ ) $ 39,995 Common Stock Additional Paid In Accumulated Accumulated Other Comprehensive Shares Amount Capital Deficit Income (Loss) Total Balance, July 1, 2013 11,590,067 $ 12 $ $ ) $ 501 $ 30,852 Net loss ) ) Other comprehensive loss ) ) Share-based compensation 44 44 Balance, September 30, 2013 $ 12 $ $ ) $ 484 $ 27,136 Common Stock Additional Paid In Accumulated Accumulated Other Comprehensive Shares Amount Capital Deficit Income (Loss) Total Balance, January 1, 2012 11,590,067 $ 12 $ $ ) $ 53,473 Net loss ) ) Other comprehensive loss ) ) Reduction in issuance costs from legal claims settlement 1,050 Share-based compensation 70 70 Balance, September 30, 2012 11,590,067 $ 12 $ $ ) $ ) $ 39,995 Common Stock Additional Paid In Accumulated Accumulated Other Comprehensive Shares Amount Capital Deficit Income (Loss) Total Balance, January 1, 2013 11,590,067 $ 12 $ $ ) $ ) $ 36,556 Net loss ) ) Other comprehensive income 596 596 Share-based compensation 133 133 Balance, September 30, 2013 11,590,067 $ 12 $ $ ) $ 484 $ 27,136 See notes to the consolidated financial statements. ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in thousands of United States Dollars) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash flows from operating activities: Depreciation and amortization 1,063 771 Share-based compensation 133 70 Change in fair value of warrants 30 88 Changes in operating assets and liabilities: Accounts receivable, net 27 ) Product inventories ) Prepaid expenses and other current assets ) ) Deferred contract costs 2,701 ) Trade accounts payable 263 ) Accrued salaries and benefits 45 ) Accrued warranty 216 43 Deferred revenues ) 3,710 Accrued liabilities (8 ) 24 Cash flows from operating activities ) ) Cash flows from investing activities: Decrease (increase) in restricted cash ) Purchase of land use right ) Purchase of property, plant and equipment ) ) Cash flows from investing activities ) ) Cash flows from financing activities: Issuance of common shares for cash, net of issuance costs 1,050 Deferred income Proceeds from notes payable 5,893 1,000 Repayment of notes payable ) Repayment of capital lease obligation (3 ) (4 ) Cash flows from financing activities 2,046 Effect of exchange rate changes on cash and cash equivalents ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period 12,372 46,519 Cash and cash equivalents, end of period $ 3,293 $ 32,213 Supplemental disclosures: Cash paid for interest $ 221 $ 28 Cash paid for income taxes None None Non-cash transactions: Transfer of inventory to property, plant and equipment $ 1,593 See notes to the consolidated financial statements. Note 1. Basis of Presentation and Going Concern The interim consolidated financial statements of Altair Nanotechnologies Inc. and its subsidiaries (the “Company”) are unaudited. These consolidated financial statements include all adjustments, consisting of normal recurring adjustments, considered necessary by management to fairly state the Company’s results of operations, financial position, and cash flows. The results reported in these consolidated financial statements are not necessarily indicative of the results that may be expected for the entire year. The 2012 year-end balance sheet data was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America (GAAP). This Form 10-Q (this “Report”) should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December31, 2012, which includes all disclosures required by GAAP. The Company incurred net losses of $10.1 million for the nine months ended September 30, 2013 and has an accumulated deficit of $232.6 million as of September 30, 2013. The Company used $7.4 million in its operations for the nine months ended September 30, 2013 and working capital levels have decreased from $16.7 million at December 31, 2012 to $9.1 million at September 30, 2013. The Company has substantial debt coming due in the next 12 months. We expect to continue to have negative cash flows from operations as we ramp up production at our new manufacturing facilities. If we are not able to refinance this debt or obtain additional capital, we will not be able to pay off our current debt obligations. This matter raises substantial doubt about the Company’s ability to continue as a going concern. To address this matter, management is taking actions to refinance existing loans, obtain additional loans collateralized by the land use rights and to obtain approval for the remaining grant incentives from the Government of Wu’an, China .Restricted cash is available to fund development of operations (both capital and non-capital) in China subject to meeting certain guidelines agreed upon by the Wu’an government and the Company. Based on our current forecast, we expect to use the existing restricted cash to support the non-capital development of our China operations. If the non-capital needs are met, excess restricted cash or additional grant funds received will be used for capital needs. The consolidated financial statements have been prepared assuming the Company will continue as a going concern and do not include any adjustments if the Company were unable to do so. Note 2. Recently Adopted and Recently Issued Accounting Guidance Adopted On January 1, 2013, the Company adopted changes to the disclosure of offsetting assets and liabilities. These changes require an entity to disclose both gross information and net information about both instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement. The enhanced disclosures will enable users of an entity’s financial statements to understand and evaluate the effect or potential effect of master netting arrangements on an entity’s financial position, including the effect or potential effect of rights of setoff associated with certain financial instruments and derivative instruments. The adoption of these changes had no impact on the Consolidated Financial Statements or related disclosures. On January 1, 2013, the Company adopted changes to the information provided about the amounts reclassified out of accumulated other comprehensive income by component. These changes require an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures required under U.S. GAAP that provide additional detail about those amounts. The adoption of these changes had no impact on the Consolidated Financial Statements or related disclosures . Note 3. Fair Value Measurements and Other Financial Measurements Our financial instruments are accounted for at fair value on a recurring basis. We have no financial instruments accounted for on a non-recurring basis as of September 30, 2013 or December 31, 2012. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value hierarchy distinguishes between (1)market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2)an entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below : Level 1 – Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity can access as of the measurement date. Level 2 – Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3 – Significant unobservable inputs that reflect a company’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. In arriving at fair-value estimates, we utilize the most observable inputs available for the valuation technique employed. If a fair-value measurement reflects inputs at multiple levels within the hierarchy, the fair-value measurement characterized based upon the lowest level of input that is significant is applied to the fair-value measurement. For us, recurring fair-value measurements are performed for warrant liabilities. All warrant liability financial instruments are recognized in the balance sheet at their fair value. Changes in the fair values of warrant liability financial instruments are reported in earnings. We do not hold any derivative liability financial instruments that reduce risk associated with hedging exposure and we have not designated any of our warrant liability financial instruments as hedge instruments. The Company has no items valued using Level 1 and Level 2 inputs. The fair values and corresponding classifications under the appropriate level of the fair value hierarchy of outstanding warrants recorded as recurring liabilities in the consolidated balance sheet were as follows: In thousands of dollars Level September 30, December 31, Warrant liabilities: 3 $ 120 $ 90 The following table presents quantitative information for Level 3 measurements: In thousands of dollars Fair value at September 30, Valuation technique Unobservable input Liabilities: Warrant liabilities $ 120 Monte Carlo option simulation model Prevailing interest rates, Company’s stock price volatility, expected warrant term There have been no transfers between Level 1, Level 2, or Level 3 categories. The following table summarizes current warrant liabilities recorded at fair value at September 30, 2013: In thousands of dollars Fair Value Carrying Value Warrant liabilities: $ 120 $ 120 Total $ 120 $ 120 Financial instruments classified as Level 3 in the fair value hierarchy represent warrant liabilities in which management has used at least one significant unobservable input in the valuation model. The following table represents a reconciliation of activity for such warrant liabilities: In thousands of dollars Warrant liabilities Opening balance – December 31, 2012 $ 90 Purchases, sales, issuances, and settlements Transfers into and (or) out of Level 3 Change in fair value 30 Unrealized gains / (losses) Other adjustments Closing balance – September 30, 2013 $ 120 There were no purchases, sales, transfers, issuances or settlements of Level 3 financial instruments. There were no assets or liabilities measured on a non-recurring basis as of September 30, 2013 and December 31, 2012. Other Financial Instruments The carrying values and fair values of the Company’s other financial instruments were as follows: In thousands of dollars September 30, 2013 December 31, 2012 Carrying value Fair value Carrying value Fair value Accounts receivable, net 2 $ 1,473 $ 1,473 $ 1,498 $ 1,498 Trade accounts payable 2 $ 2,860 $ 2,860 $ 2,599 $ 2,599 Capital lease obligation 2 $ 6 $ 6 $ 9 $ 9 Note payable 2 $ 11,533 $ 11,533 $ 6,680 $ 6,680 The following methods were used to estimate the fair values of other financial instruments: Accounts receivable, Trade accounts payable, Capital lease obligation and Notes payable. The carrying amounts approximate fair value due to their short term nature. Note 4. Product Inventories Product inventories consist of the following: In thousands of dollars September 30, 2013 December 31, 2012 Raw materials $ $ 2,337 Work in process 1,614 3,666 Finished goods 1,413 Total product inventories $ 5,229 $ 7,416 As of September 30, 2013 and December 31, 2012, inventory relates to the production of battery systems targeted at the electric grid, transportation, and industrial markets. Inventory valuation allowances, totaled $250,000 and $331,000 at September 30, 2013 and December 31, 2012, respectively. Note 5. Prepaid Expenses and Other Assets Prepaid expenses and other assets consist of the following: In thousands of dollars September 30, 2013 December 31, 2012 Deferred contract costs $ 1,831 $ 4,532 Other assets, related party $ 1,791 $ 1,754 Prepaid equipment purchases $ 1,351 $ - Prepaid inventory purchases 1,039 159 Deposits 342 342 Prepaid insurance 395 258 Other prepaid expenses and current assets 70 178 Total prepaid expenses and other current assets $ 1,846 $ 937 Other prepaid expenses and current assets consist primarily of prepaid property taxes, service contracts, marketing expenses and rent. Other assets, related party, relates to a payment made to Yintong Energy (YTE) (an affiliate of Canon) as the Company will be working with YTE to supply the initial order of fifty electric buses to Wu’an, China. The deferred contract costs were incurred, under the completed contract method, for multiple large scale projects for which revenue has not been recognized . Prepaid equipment purchases relate to payments made for production equipment to be used by our Northern Altair facilities. Note 6. Property, Plant and Equipment In thousands of dollars September 30, 2013 December 31, 2012 Machinery and equipment, held and used $ 11,241 $ 6,643 Building and improvements 4,324 4,324 Furniture, office equipment & other 1,669 1,930 Leased assets 1,593 Construction in progress 4,345 23,172 12,897 Less accumulated depreciation ) ) Total property, plant and equipment held & used $ 11,702 $ 4,076 Property, plant and equipment held and not used in operations consists of the following: In thousands of dollars September 30, 2013 December 31, 2012 Machinery and equipment, held and not used $ - $ 4,249 Less accumulated depreciation ) Total property, plant and equipment held and not used $ - $ 1,857 The construction in progress relates to our new facilities under construction in Wu’an, China. Three new facilities are expected to be operational and fully accepted during the fourth quarter of 2013. Property, plant and equipment held and not used relates to machinery and equipment that was decommissioned at our Reno, Nevada facility and shipped to our China subsidiary. This machinery and equipment was received and installed during the third quarter by our China subsidiary for use in operations. The lease asset includes a 1.8 megawatt system for Energy Storage Holdings, LLC. (ESH), which is providing commercial frequency regulation services in the PJM market on the East Coast. This system went into operation in January 2013. We are leasing the ALTI-ESS Advantage™ system to ESH and receive lease payments of approximately $20,000 per month and a share of the revenue generated by the system under the agreed upon terms. The lease term ends February 2016, and ESH has an option to purchase the system during the lease term. Depreciation expense, for the nine months ended September 30, 2013 and 2012, totaled $721,000 and $714,000, respectively. Note 7. Land Use Right and Patents Northern Altair signed an agreement in April 2012 to receive a Land Use Right for a period of 50 years with respect to approximately 66 acres of industrial land in Wu’an, China from Heibei Wu’an Municipal People’s Government. Northern Altair was required to bid for the Land Use Right. Northern Altair completed the bidding process and paid approximately $13,670,000 which included various land transfer taxes and fees of approximately $1,670,000. Closing occurred on November 9, 2012 and Northern Altair received the Land Use Right (Wu State-Used, State-Owned Land Use) on this date. This Land will be used for the Company’s nLTO and energy storage system manufacturing operations in China. Northern Altair signed an agreement in May 2013 to receive a second Land Use Right for a period of 50 years with respect to approximately 40 acres of industrial land in Wu’an, China from Heibei Wu’an Municipal People’s Government. Northern Altair was required to bid for the Land Use Right. Northern Altair completed the bidding process and paid approximately $8,600,000 which included various land transfer taxes and fees of approximately $1,200,000. Closing occurred on May 27, 2013 and Northern Altair received the Land Use Right (Wu State-Used, State-Owned Land Use) on this date. This Land will be used for the Company’s nLTO and energy storage system manufacturing operations in China. Shortly after closing, Northern Altair applied for approximately $8.6 million in cash incentives from the City of Wu’an, China . The amortized land use right’s balances as of September 30, 2013 and December 31, 2012 were: In thousands of dollars September 30, 2013 December 31, 2012 Land use right $ 22,689 $ 13,670 Less accumulated amortization ) ) Total land use right, net $ 22,359 $ 13,625 The land use rights were recorded at cost and will be amortized on a straight-line basis over their 50 year useful life at approximately $445,000 per year. Amortization expense for the nine months ended September 30, 2013 totaled $285,000. Our patents are associated with the nanomaterials and titanium dioxide pigment technology. We are amortizing these assets on a straight-line basis over their useful lives. The amortized patents’ balances as of September 30, 2013 and December 31, 2012 were: In thousands of dollars September 30, 2013 December 31, 2012 Patents and patent applications $ 1,366 $ 1,366 Less accumulated amortization ) ) Total patents and patent applications $ 217 $ 274 The weighted average amortization period for patents is approximately 2.9 years. Amortization expense, which represents the amortization relating to the identified amortizable patents, for the nine months ended September 30, 2013 and December 31, 2012, was $57,000. For each of the next two years, amortization expense relating to patents is expected to be approximately $76,000 per year. Amortization expense is expected to be approximately $65,000 in the third year. Note 8. Stock-Based Compensation As of September 30, 2013, we have the Altair Nanotechnologies Inc. 2005 Stock Incentive Plan (the “Plan”), administered by the Board of Directors, which provides for the granting of options and restricted shares to employees, officers, directors and other service providers of ours.This Plan is described in more detail below. The total number of shares authorized to be granted under the Plan was increased from 125,000 to an aggregate of 375,000 based on the proposal approved at the annual and special meeting of shareholders on May 30, 2007. On June 23, 2011, we held an annual and special meeting of shareholders. The proposal to increase the number of authorized shares under the Plan from 375,000 to 1,208,333 shares was approved at this meeting.The additional 833,333 shares approved by the stockholders are not available for stock option issuance at this time, as the Board of Directors has not authorized the filing of the related Registration Statement on Form S-8. Prior stock option plans, under which we may not make future grants, authorized a total of 275,000 shares, of which options for 127,667 shares of common stock were granted (net of expirations) and options for 1,041 shares of common stock are outstanding and unexercised at September 30, 2013. Options granted under the plans are granted with an exercise price equal to the fair value of a common share at the date of grant, have five-year or ten-year terms and typically vest over periods ranging from immediately to four years from the date of grant.The estimated fair value of equity-based awards, less expected forfeitures, is amortized over the awards’ vesting period utilizing the graded vesting method.Under this method, unvested amounts begin amortizing at the beginning of the month in which the options are granted. Note 9. Warrants Warrants Issued to Investors The fair value of the warrants was determined using the Monte Carlo Simulation model and the following weighted average assumptions were used: September 30, 2013 September 30, 2012 Stock Price $ 2.57 $ 4.44 Exercise Price $ 14.93 $ 14.93 Expected Volatility 77 % % Expected Dividend Yield None None Expected Term (in years) 2.8 4.0 Risk-free Interest Rate % % As of September 30, 2013, the value of the warrant liabilities was $120,000 and the change in fair value during the first nine months of 2013 was a loss of $30,000. The loss was recorded as other expense in the statement of operations. Warrant activity for the nine months ended September 30, 2013 and 2012 is summarized as follows: Warrants Weighted Average Exercise Price Warrants Weighted Average Exercise Price Outstanding at January 1, 412,776 $ 14.93 412,776 $ 14.93 Issued Expired Warrant redemption Exercised Outstanding at September 30, 412,776 $ 14.93 412,776 $ 14.93 Currently exercisable 412,776 $ 14.93 412,776 $ 14.93 The following table summarizes information about warrants outstanding at September 30, 2013: Warrants Outstanding and Exercisable Range of Exercise Prices Warrants Weighted Average Remaining Contractual Life (Years) Weighted Average Exercise Price $13.80 112,776 2.6 $ 13.80 to 300,000 3.0 15.36 412,776 2.8 $ 14.93 The warrants expire on various dates ranging to September 2016. Note 10. Note Payable Notes payable consisted of the following at September 30, 2013 and December 31, 2012: In thousands of dollars September 30, 2013 December 31, 2012 Note payable Mortgage $ 975 $ 1,000 Note payable Bank of China 1,980 1,980 Note payable ICBC 3,700 3,700 Note payable Handan Bank 4,878 Total $ 11,533 $ 6,680 On August 8, 2012, we entered into a Note payable secured by, a Deed of Trust, corporate guaranty and hazardous materials indemnity agreement for the provision of a $1,000,000 loan secured by the Company’s Reno, Nevada Facility. Under the terms of the loan documents, interest accrues on the outstanding principal balance at the rate of 11% per annum. We were obligated to pay five months of prepaid interest to the lender upon closing and make interest-only payments on a monthly basis during the remaining term of the loan and to repay all principal and any outstanding interest on or before August 1, 2013. The required interest payments were made and the proceeds of the loan were used for general working capital requirements. On August 1, 2013, the Company entered into a First Modification of Note and First Modification of Deed of Trust (the “Modification Agreement”) pursuant to which the maturity date for the above-described loan was extended until August 1, 2014. As part of the Modification Agreement, the Company agreed to pay a $19,750 amendment fee and agreed to make a payment of $12,500 to reduce the outstanding principal amount and to make three additional principal payments of $12,500 each on September 1, 2013, October 1, 2013 and November 1, 2013. The $975,000 modified loan is secured by the Company’s Reno, Nevada Facility. In October 2012, the Company and Northern Altair entered into a series of transactions, wherein, Northern Altair set aside, as restricted cash, $2,057,900 with the Bank of China. In return, the Bank of China loaned the Company $1,980,000 for use as operating capital. The interest rate on this loan is .0053% daily and the maturity date is October 18, 2013. This loan was paid off in October 2013. See Note 13 for additional information. In November 2012, the Company and Northern Altair entered into a series of transactions, wherein, Northern Altair set aside, as restricted cash, $3,894,180 with the Industrial and Commercial Bank of China (“ICBC”). In return, the ICBC loaned the Company $3,700,000 for use as operating capital. The interest rate on this loan is .0056% daily and the maturity date is November 15, 2013. This loan was paid off in November 2013. See Note 13 for additional information. In August 2013, Northern Altair entered into a loan agreement for $8,130,000 with Handan Bank. On September 27, 2013, Northern Altair received approximately $4,878,000 with the final balance of approximately $3,252,000 received on October 15, 2013. The due date of the loan is August 27, 2014 and it is secured by the second land use right in Wu’an. Note 11. Business Segment Information Management views the Company as operating in two major business segments: Power and Energy Group, and All Other operations. The Power and Energy Group develops, produces, and sells battery systems.The All Other group consists of the remaining portions of the previous Life Sciences and Performance Materials groups. During the nine months ended September 30, 2013, the Company and its affiliates received a total of $4,924,000 in cash payments for its various Power and Energy Group projects. Of this received amount, $2,766,000 was associated with contractual milestone payments for our larger utility-scale energy storage system projects, two of which have not been recognized in our reportable segment data for the year, as the related contracts are recognized under the completed contract method. Reportable segment data reconciled to the consolidated financial statements as of the three and nine months ended September 30, 2013 and September 30, 2012 is as follows: In thousands of dollars: Three Months Net Revenue Loss (Income) From Operations Depreciation and Amortization Assets September 30, 2013 Power & Energy Group $ 1,072 $ 3,796 425 $ 66,330 All Other 60 ) 19 277 Consolidated Total $ 1,132 $ 3,755 $ 444 $ 66,607 September 30, 2012 Power & Energy Group $ 296 $ 4,483 $ 233 $ 54,087 All Other 64 ) 19 353 Consolidated Total $ 360 $ 4,439 $ 252 $ 54,440 Nine Months Net Revenue Loss (Income) From Operations Depreciation and Amortization Assets September 30, 2013 Power & Energy Group $ 5,958 $ 10,515 1,006 $ 66,330 All Other 180 ) 57 277 Consolidated Total $ 6,138 $ 10,392 $ 1,063 $ 66,607 September 30, 2012 Power & Energy Group $ 886 $ 14,507 $ 714 $ 54,087 All Other 185 ) 57 353 Consolidated Total $ 1,071 $ 14,382 $ 771 $ 54,440 In the table above, the Loss (Income) from Operations column includes such expenses as business consulting, general legal expense, accounting and audit, general insurance expense, stock-based compensation expense, shareholder information expense, investor relations, and general office expense. For the nine months ended September 30, 2013, we had revenue to three major customers, which accounted for 10% or more of revenues. The Company did not have material related party revenue during the nine months ended September 30, 2013. Total revenue to the customer for the nine months ended September 30, 2013 and the balance of the accounts receivable at September 30, 2013 were as follows: In thousands of dollars Customer Revenue Nine Months Ended September 30, 2013 Accounts Receivable Balance at September 30, 2013 Power and Energy Group: Hawaiian Electric Light Company $ 2,082 Proterra, LLC 1,529 $ 676 Vestas 1,291 62 For the nine months ended September 30, 2012, we had revenue to four major customers, each of which accounted for 10% or more of revenues. Total revenue from these customers for the nine months ended September 30, 2012 and the balance of their accounts receivable at September 30, 2012 were as follows: In thousands of dollars Customer Revenue Nine Months Ended September 30, 2012 Accounts Receivable Balance at September 30, 2012 Power and Energy Group: Emrol $ 139 Hybricon 131 Proterra 121 $ 121 ABB Secheron 2 Revenues for the nine-month period ended September 30, 2013, and 2012 by geographic area were as follows: In thousands of dollars Revenue Nine Months Ended Sales Nine Months Ended Geographic information (a) United States $ 4,542 $ 251 Denmark 1,291 Belgium 137 139 Germany 145 Sweden 43 131 Switzerland 111 Other foreign countries 125 294 Total $ 6,138 $ 1,071 (a) Revenues are attributed to countries based on location of customer. Geographic information for long-lived assets was as follows (based on physical location of the assets): In thousands of dollars Long-lived assets: Balance at September 30, 2013 Balance at December 31, 2012 United States $ 4,841 $ 6,207 China 29,436 13,625 Total $ 34,277 $ 19,832 Note 12. Commitments and Contingencies On October 31, 2012, Northern Altair entered into a Contract on Assignment of State-owned Construction Land Use Right as described in Note 7. As consideration for the land use right, Northern Altair agreed to make fixed asset investments on the land of approximately $167 million, subject to loan guarantees and other incentives from Wu’an, China, over an unspecified period of time up to the 50 year life of the land use right,withinitial construction being required to begin by March 31, 2013.In January 2013, initial construction on a manufacturing facility began on the Company’s land use right in China. The costs incurred to date by the Company total $4.3 million . The Company estimates the remaining costs of this project will cost approximately $1.4 million and will be completed in the fourth quarter of 2013. The remaining costs of this project are expected to be funded by loan guarantees or other incentives from Wu’an, China. Additional construction is contingent upon loan guarantees and other incentives from Wu’an, China as well as other market conditions. The total fixed asset investments shall include the cost of buildings, structures, auxiliary facilities, and equipment, as well as the land-use fee. Northern Altair may transfer and sublease portions of the granted land once it has invested 25% of the required fixed asset investments amount and completed 25% of the project. Closing occurred on November 9, 2012. On May 16, 2013, Northern Altair entered into a second Contract on Assignment of State-owned Construction Land Use Right as described in Note 7. As consideration for the second land use right, Northern Altair agreed to make fixed asset investments on the land of approximately $99.1 million, subject to loan guarantees and other incentives from Wu’an, China, over an unspecified period of time up to the 50 year life of the land use right,withinitial construction being required to begin by May 16, 2014. In November 2013, initial construction on a manufacturing facility began on the Company’s second land use right in China. There are minimal costs incurred to date by the Company, although the expected total is approximately $4 million . The Company estimates this next phase will be completed in the first quarter 2014. The remaining costs of this project are expected to be funded by loan guarantees or other incentives from Wu’an, China. Additional construction is contingent upon loan guarantees and other incentives from Wu’an, China as well as other market conditions. The total fixed asset investments shall include the cost of buildings, structures, auxiliary facilities, and equipment, as well as the land-use fee. Northern Altair may transfer and sublease portions of the granted land once it has made 25% of the required investments. Closing occurred on May 27, 2013. Contingencies — We are subject to claims in the normal course of business. Except for the items noted below, management, after consultation with legal counsel, believes that liabilities, if any, resulting from such claims will not materially affect our financial position or results of operations. Supplier Concentration — We rely on certain suppliers as the sole-source, or as a primary source, of certain services, raw materials and other components of our products. We do not yet have long-term supply or service agreements engaged with any such suppliers,which are subject to claims in the normal course of business. Note 13. Subsequent Events In the third quarter, Northern Altair entered into a loan agreement for $8.1 million with the Bank of Handan. On September 27, 2013 Northern Altair received $4.9 million with the final balance of $3.3 million deposited on October 15, 2013. The due date of the loan is August 27, 2014 and is secured by the Company’s Land Use Right with respect to industrial land in Wu’an, China . In September 2013, the Company and Northern Altair entered into a series of agreements, wherein, Northern Altair set aside restricted cash of $2.8 million with the ICBC. In return, the ICBC loaned the Company $2.7 million which was received in October 2013. The interest rate on this loan is .0053% daily and the maturity date is September 27, 2014. A portion of the loan proceeds was used to pay off the $1.98 million loan with the Bank of China in October 2013 and released restricted cash of $2.06 million. On October 31, 2013, Northern Altair received approximately $12.2 million of a $16.1 million loan from the Rural Credit Cooperative. The due date of the loan is October 31, 2014 and is secured by the Company’s Land Use Right with respect to industrial land in Wu’an, China . In November 2013, the Company and Northern Altair entered into a series of agreements, wherein, Northern Altair set aside restricted cash of approximately $4.0 million with the Bank of China. In return, theBank of Chinaloaned the Company $3.8 million which was received in November 2013. The interest rate on this loan is .0053% daily and the maturity date is November 7, 2014. A portion of the loan proceeds was used to pay off the $3.7 million loan with the ICBC in November 2013 and released restricted cash of $3.9 million. Item 2. Management's Discussion and Analysis of Financial Condition and Results of Ope rations. Forward-Looking Statements This Report contains various forward-looking statements. Such statements can be identified by the use of the forward-looking words “anticipate,” “estimate,” “project,” “likely,” “believe,” “intend,” “expect,” or similar words. These statements discuss future expectations, contain projections regarding future developments, operations, or financial conditions, or state other forward-looking information. When considering such forward-looking statements, you should keep in mind the risk factors noted under “Risk Factors” below and other cautionary statements throughout this Report and our other filings with the SEC. You should also keep in mind that all forward-looking statements are based on management’s existing beliefs about present and future events outside of management’s control and on assumptions that may prove to be incorrect. If one or more risks identified in this Report or any other applicable filings materializes, or any other underlying assumptions prove incorrect, our actual results may vary materially from those anticipated, estimated, projected, or intended. Overview We are a Delaware company that develops, manufactures and sells nano lithium titanate batteries and energy storage systems. Our nano lithium titanate battery systems offer higher power density, longer cycle life, rapid charge and discharge capabilities, a wider operating temperature range and higher levels of safety than conventional lithium-ion batteries. We target applications that effectively utilize the key attributes of our technology, and these applications can be found primarily in the electric grid, transportation (commercial vehicles), and industrial market segments. We believe that in the aggregate, our target markets are multi-billion dollar emerging markets with room for a number of successful suppliers. At the present time, we perceive no dominant provider and we believe that as a result of our significant differentiated product attributes, the overall strength of our management team, and the recognition we are receiving in the marketplace, that we have a reasonable chance of becoming one of the successful suppliers. Our proprietary technology platform gives our products a number of unique, highly sought after attributes that clearly differentiate our products from their alternatives. Included in these attributes are substantially longer cycle and calendar lives, a rapid recharge time, the ability to provide instantaneous high power, a wide operating temperature range and increased operational safety. Generally speaking, our systems are projected to have a longer useful life and a lower total cost of ownership than competing battery systems. Our historical revenues have been generated by license fees, product sales, commercial collaborations, and government contracts and grants. We expect future revenues to consist primarily of product sales and government contracts. We currently have agreements in place to deliver: (1) energy storage systems for electric grid applications; (2) battery modules to EV integrators and manufacturers; and (3) battery systems for various industrial applications. In 2012, we formed Altair Nanotechnologies (China) Co., Ltd. (“Altair China”) and Northern Altair Nanotechnologies Co., Ltd. (“Northern Altair”) in order to aggregate key elements of our supply chain and expand into the Chinese market. We anticipate this expansion will allow us to participate in the fast-growing China market. General Outlook Our current focus is on the development and sale of energy storage systems that we anticipate will eventually bring a substantial amount of revenue volume and gross profit from product sales into the electric grid, transportation, and industrial markets . As we attempt to expand our revenues from product sales, manufacturing and other sources in 2013, some of the key near-term events that will affect our long-term success prospects include the following: ● In 2012, we adopted a new manufacturing and supply chain strategy. Given that our contract cell manufacturers were all based in Asia, we decided to move our nano lithium titanate materials production to China. In addition, we decided to enhance our battery module and energy storage system manufacturing capabilities by building a new plant in China. In this way, we are better able to aggregate critical portions of our supply chain in order to reduce lead times, cost, and ultimately support the emerging Asian markets. Previously, we expected to be manufacturing our nano lithium titanate materials in Reno, Nevada, shipping those materials to our contract cell manufacturer in Asia, and then shipping those cells back to Anderson, Indiana to produce battery modules and packs. We expect that, when implementation is complete, our new manufacturing strategy will greatly streamline this process. ● In April 2012, we entered into an economic development deal with the cities of Wu’an and Handan in Hebei Province in China. Under our multi-year contract with the City of Wu’an, Northern Altair is required to sell and deliver 200 electric buses to Wu’an over a multi-year period. In August 2012, we received a $1.9 million down payment on the first $6.3 million electric bus order from Wu’an. We are currently procuring these buses from an affiliate, Yintong Energy. We anticipate that the deliveries will occur in 2014, 2015 and 2016 for this order and the corresponding $4.4 million payment will be made based on the delivery schedule, at which time we will be able to recognize the revenue and gross margin associated with this order. ● On October 25, 2012, Northern Altair successfully completed a bidding process for a 66 acre parcel of land in Wu’an China, which will be used for the Company’s nLTO and energy storage system manufacturing operations in China. On October 31, 2012, Northern Altair entered into a Contract on Assignment of State-owned Construction Land Use Right (the "Land-Use Agreement"), pursuant to which Northern Altair acquired the right to use the 66 acres of commercial land north of Dongzhuchang Village in Wu'an City, China for a period of 50 years subject to the terms and conditions of the Land-Use Agreement. As consideration for the land use right, Northern Altairpaid a land use fee of approximately $11.8 million and land transfer taxes and fees of approximately $1.7 million and agreed to make fixed asset investments on the land of approximately $167 million, subject to loan guarantees and other incentives from Wu’an, China, over an unspecified period of time up to the 50 year life of the land use right,withinitial construction being required to begin by March 31, 2013. ● In January 2013, initial construction on a manufacturing facility began on the Company’s first land use right in China. The Company is building a 136,760 square foot nano lithium titanate production facility and a 130,200 square foot assembly facility for battery modules and energy storage systems. The Company estimates the remaining costs of the initial phase of this project to cost approximately $1.4 million and is scheduled to be completed in the fourth quarter of 2013. Additional construction phases will be contingent upon loan guarantees and other incentives from Wu’an, China as well as other market conditions. The Company has not yet obtained loan guarantees for these costs, but has entered into discussions with a number of banks regarding potential project financing.Northern Altair may transfer and sublease portions of the granted land once it has invested 25% of the total fixed asset investments amount and completed 25% of the project. The total fixed asset investments shall include the cost of buildings, structures, auxiliary facilities, and equipment, as well as the land-use fee. Closing occurred on November 9, 2012. Separate from the Land-Use Agreement, Northern Altair received $11.8 million package of cash incentives in November 2012 to facilitate Northern Altair’s establishment of operations and construction efforts. The actual scope of Northern Altair’s construction project and manufacturing operations will be based on the anticipated market demand for the Company’s products and on the level of negotiated incentives. ● In May 2013, Northern Altair bid for and acquired a second conditional 50-year land use right with respect to approximately 40 acres of industrial land in Wu’an, China with an acquisition price of approximately $8,600,000 which includes various land transfer taxes and fees that are equal to approximately $1,200,000. In turn, we expect to receive cash incentives as part of our economic development deal, which shall be equal to our acquisition price. The closing occurred on May 27, 2013 and Northern Altair received the Land Use Right (Wu State-Used, State-Owned Land Use) on this date. This Land will be used for the Company’s nano lithium titanate and energy storage system manufacturing operations in China.As consideration for the second land use right, Northern Altair agreed to make fixed asset investments on the land of approximately $99.1 million, subject to loan guarantees and other incentives from Wu’an, China, over an unspecified period of time up to the 50 year life of the land use right,withinitial construction being required to begin by May 16, 2014. In November 2013, initial construction on a manufacturing facility began on the Company’s second land use right in China. There are minimal costs incurred to date by the Company, although the expected total is approximately $4 million . The Company estimates this next phase will be completed in the first quarter 2014. The Company has obtained loan guarantees for these costs. Northern Altair may transfer and sublease portions of the granted land once it has made 25% of the required investments. ● In 2012, we built five 1 to 2 megawatt energy storage systems for our energy storage system customers. Four of these systems were shipped during the year. o Two 1 megawatt systems were built for the Hawaiian Electric Light Company (“HELCO”) and Hawaii Natural Energy Institute (“HNEI”). The first HELCO/HNEI system was commissioned at the Hawi Wind Farm on Hawaii’s Big Island in March 2013. The second HNEI system, which is slated for installation on Oahu, was built in 2012. We are currently finalizing the site location details with our customer and anticipate that this system will be commissioned in the first quarter of 2014. o We built a 1.2 megawatt system for Vestas Wind Systems, which is being used to integrate wind power at a wind farm in Denmark. This system was fully commissioned in March 2013. We received a final payment of $117,035 in July 2013. o We built a 1.8 megawatt system for Energy Storage Holdings, LLC. (ESH), which is providing commercial frequency regulation services in the PJM market on the East Coast. This system went into operation in January 2013. We are leasing the ALTI-ESS Advantage™ system to ESH and receive monthly lease payments and a share of the revenue generated by the system under the agreed upon terms. The lease term ends February 2016, and ESH has an option to purchase the system during the lease term. o We built a 2 megawatt ALTI-ESS Advantage™ system for TSK Solar, which shall be used for the integration of solar power at the San Fermin 26 MW photovoltaic solar farm in Loiza, Puerto Rico. This system was delivered in December 2012 and installed in January 2013 and is scheduled to be commissioned in the fourth quarter of 2013 upon the completion of the solar farm. We anticipate that the deployment, demonstration and commercial use of these energy storage systems will further establish the commercial value of our products and facilitate the future sale of our systems. ● In June 2013, we entered into a memorandum of understanding with Tauron Dystrybucja SA. to jointly determine the necessary infrastructure needs for stationary energy storage systems based on nano lithium titanate batteries, and for the construction of power and frequency stabilization systems in Poland. TAURON is a subsidiary of TAURON Polska Energia S.A., Poland's second largest energy company. ● In January 2013, the Hawaii Natural Energy Institute agreed to purchase its third energy storage system from us. They ordered our new 2 megawatt ALTI-ESS Advantage
